Order affirmed, with costs to the defendant Markert. Appeal from judgment dismissed. Memorandum. We find that the verdict was excessive and also that the finding of the jury that defendant Markert was guilty of negligence is against the weight of the evidence. The order has become unconditional by failure of plaintiff to give stipulation. We affirm the order in its unconditional form. All concur. (The order granted a new trial unless plaintiff stipulated a reduction of the verdict.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.